DOWNEY, JAMES C., Senior Judge.
Appellant, the former wife (hereinafter referred to as such), has perfected this appeal to review an order of the trial court denying her most recent petition for modification.
The marriage of the parties was dissolved in 1986 by final judgment, which incorporated a separation agreement pertaining to child support, visitation, alimony and other related matters. This is but one of a number of attempts by the former wife to modify the final judgment. The order under consideration, entered after an evidentiary hearing, denies an increase in child support and rules upon appellant’s request for attorney’s fees and costs in this proceeding.
Appellant has presented six appellate questions for review, none of which present reversible error except the final point pertaining to the trial court’s order on temporary fees and costs.
While this appeal was pending, appellant sought an allowance of temporary fees and costs from the trial court and obtained an order of this court temporarily relinquishing jurisdiction to the trial court to consider the request for fees and costs. After an evidentiary hearing thereon, the trial court granted appellant $500 without designating whether said sum was for fees or costs. Appellant contends this award was grossly inadequate because, she argues, the record contains uncontradicted evidence showing the value of the services and that the amount of costs expended were far in excess of the amount awarded.
While we do not agree with appellant’s assessment of the record or the amount she claims was due for her attorney’s fees, we do agree that the amount awarded was inadequate. From our perusal of the record, we conclude that the wife’s needs and the husband’s ability to pay are apparent. The costs claimed were actually liquidated and said amount alone exceeds the amount awarded for fees and costs. Furthermore, the record supports an attorney’s fee award greater than $500.
If we were confronted solely with the motion to review the trial court’s order *1358allowing temporary attorney’s fees and costs pending appeal, we would reverse that order and remand for further consideration and allowance of such fees and costs. However, at this late date we are now presented with a motion for an allowance of attorney’s fees and costs for the entire appellate proceeding, which would seem to subsume the request for temporary appellate fees and costs.
Since we reverse the order for temporary fees and costs under review and we now grant appellant’s motion for appellate attorney’s fees and costs for the entire appellate proceeding, we remand to the trial court for a determination of the amount of said fees and costs.
We affirm the order appealed from in all other respects.
GUNTHER, J., concurs.
POLEN, J., concurs in part and dissents in part with opinion.